Order filed November 23, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00375-CV
                                ____________

                     MICHAEL R. WILLIAMS, Appellant

                                        V.

              JIMGLO YELLOWSTONE BLVD, LLC, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-11162


                                     ORDER
      The notice of appeal in this case was filed July 7, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On August 25, 2021, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. On September 14,
2021, this court issued an order indicating the appeal would be dismissed unless
appellant provided proof of payment for the clerk’s record by September 29, 2021.

      On September 30, 2021, appellant requested until October 30, 2021 to pay
for the clerk’s record. His motion was granted.

      As of today, appellant has not provided proof of payment for the record.
Therefore, the court issues the following order.

      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before November 30, 2021. See
Tex. R. App. P. 35.3(c). If appellant does not comply, the appeal will be
dismissed. See Tex. R. App. P. 37.3(b).

                                  PER CURIAM
Panel Consists of Justices Wise, Spain, and Hassan.